Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the market value or price at or about the dates of exportation at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country of exportation for home consumption in usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (c) of the act of 1930, was the value found by the appraiser, less any amounts added under duress, and that there was no higher export value.
Accepting this stipulation as a statement of fact, I find and hold the proper dutiable foreign market value of the items of merchandise *593specified upon the invoices as “silk squares,”t“tie material,” or “printed gum twill,” with or without other qualifying words, to be the values found by the appraiser, less any amounts added under duress. Judgment will be rendered accordingly.